Citation Nr: 0604246	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-35 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, including as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1954 to September 1956, January 1957 to January 
1961, and August 1962 to December 1975.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2002 rating decision of the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was before the Board in May 2005 when it was 
remanded for further development.

At this point a brief discussion of the procedural history in 
this matter is appropriate.  An October 1998 rating decision 
denied (as not well-grounded) a claim of service connection 
for hypertension as secondary to diabetes mellitus.  The 
letter notifying the veteran of the decision, mailed that 
same month, advised the veteran that to reopen the claim he 
would need to submit evidence that diabetes is related to 
service because there is a secondary relationship to your 
service connected hypertension.  The letter also discussed 
well grounded claims.  An undated handwritten notation on the 
October 1998 rating decision by an unidentified person added 
"(herbicides)" to the listing of diabetes and crossed out 
NWG (not well grounded).  [This appears to be an 
inappropriate attempt to expand the scope of that decision.]  
The October 1998 rating decision was not appealed, and became 
final, effective from the date of the decision, in October 
1999, when the time for filing a notice of disagreement 
expired.  In May 2002 correspondence the veteran sought 
service connection for diabetes secondary to Agent Orange 
exposure.  Such claim was not addressed (at least not 
adequately addressed) in the October 1998 rating decision.  
Furthermore, a note following 38 U.S.C.A. § 5107 provides for 
readjudication de novo of a denial on a not-well-grounded 
basis that became final between July 14 1999 and November 9, 
2000 (for which there was a motion for readjudication within 
two years after November 9, 2000).  It appears that the 
instant case falls within the parameter of the guidelines as 
to which claims would be readjudicated.  In any event, the RO 
made the November 2002 determination on de novo review 
(rather than considering the instant claim as a petition to 
reopen), and the Board finds that de novo review is 
appropriate.


FINDING OF FACT

1.  It is not shown that the veteran served in the Republic 
of Vietnam or was exposed to an herbicide agent (to include 
Agent Orange) during service.

2.  The veterans' diabetes was not manifested in service or 
in the first postservice year, and is not shown to be related 
to service, or to have been caused or aggravated by a service 
connected disability.


CONCLUSION OF LAW

Service connection for Type II diabetes mellitus, including 
as secondary to Agent Orange exposure is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding notice content, the initial rating decision in 
November 2002, the October 2003 statement of the case (SOC), 
and an October 2005 supplemental SOC (SSOC) notified the 
veteran of applicable laws and regulations, of what the 
evidence showed, and explained why his claim was denied.  
June 2002 (prior to the RO's initial adjudication of his 
claim) and May 2005 letters asked him to either submit or 
identify (for VA to assist in obtaining) any additional 
evidence.  The May 2005 letter specifically asked him to 
provide greater detail regarding his allegations of being in-
country in the Republic of Vietnam.  The SSOC updated the 
status of the claim after development was complete (and 
provided the text of the regulation implementing the VCAA, 
including (at p. 2) the specific language that VA will advise 
the claimant to submit any evidence in his possession that 
pertains to his claim).  While complete content-complying 
notice may not have been provided prior to the RO's initial 
adjudication of this matter, the veteran has had ample 
opportunity to respond/ supplement the record and participate 
in the adjudicatory process (and, in fact, was specifically 
invited to do so pursuant to the Board's remand) and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred early in the adjudication 
process.

The veteran's service medical records are associated with the 
claims file, and VA treatment records have been secured.  VA 
has exhaustively developed, at least to the extent possible 
without the veteran's further cooperation (he did not respond 
to a May 2005 letter requesting more specifics as to his 
allegations of setting foot in Vietnam), the matter of 
whether the veteran served in Vietnam.  He has not identified 
any pertinent evidence that remains outstanding.  VA's duties 
to notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.



B. Factual Background

Service personnel records show that the veteran served as an 
aircraft mechanic on the USS Coral Sea from May 1972 to 
December 1975, which was stationed off the coast of Vietnam.  
The veteran's DD 214 reflects that his awards included a 
Republic of Vietnam unit award for meritorious service.  

The veteran's service medical records contain no mention of 
diagnosis, complaints, or symptoms of diabetes.  On service 
separation examination in October 1975, no endocrine system 
abnormalities were noted.  

The veteran has established service connection for residuals 
of a back injury, hypertension, tinnitus, residuals of a 
right knee injury, bilateral hearing loss, residuals of a 
hemorrhoidectomy, residuals of a pilonidal cystectomy, a head 
scar, right otitis media, and residuals of a left hand 
injury.  

In correspondence received in February 1998 the veteran 
sought secondary service connection for diabetes which, he 
indicated, had been diagnosed two years earlier.  

1997 and 1998 VA medical records include progress notes which 
show treatment for, and a diagnosis of, Type II diabetes from 
May 1997.  In a March 1998 record the veteran advised the 
treatment provider that he had been attending "Diabetes 
classes" since 1993.  He also reported a family history 
(mother) of diabetes.  More recent VA treatment records 
describe ongoing treatment for diabetes.  In a July 2001 
progress report it is noted that the veteran had had diabetes 
for 8-9 years.

In correspondence in May 2002, the veteran sought service 
connection for diabetes as secondary to Agent Orange 
exposure.

In June 2002, the service department indicated that it was 
unable to determine if the veteran served in-country (in 
Vietnam) and noted that he was attached to a unit that had 
credited service in the Republic of Vietnam.  

In his June 2003 notice of disagreement with the November 
2002 decision on appeal, the veteran stated that he was sent 
through DaNang on his way to his assigned post.

In his December 2003 substantive appeal, the veteran stated 
that he "spent many days off the shores of Vietnam."  He 
also reported that on his trip to his duty station on the USS 
Coral Sea, he "landed in Vietnam and had to stay the night" 
before he was flown to the USS Coral Sea.  He stated that he 
had "evidence proving this fact on the way and [would] 
submit it" as soon as he received it.

In May 2005 (pursuant to the Board's remand), the RO sent a 
letter to the veteran  that requested specific details of his 
alleged travels in Vietnam and any evidence  he might have to 
support his allegations of being in-country in Vietnam.  He 
did not respond to the letter.

A May 2005 letter from the RO to the Naval Historical Center 
requested a "command history of the USS Coral Sea to 
determine when the ship was located in the coastal waters off 
Vietnam, to include modes of transportation and itinerary of 
personnel departing from aboard ship while it was off the 
coast of Vietnam."  

The response from the Naval Historical Center stated that the 
USS Coral Sea did not make any port visits to Vietnam.  It 
also reported that records of trips from the ship to Vietnam 
were not permanently retained and, thus, not available.

C. Legal Criteria

The law provides generally that service connection may be 
established for disability due to disease or injury that was 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131.  Secondary service connection may be established for 
disability that is proximately due to, or aggravated by a 
service connected disability.  38 C.F.R. § 3.310.  Certain 
chronic diseases (including diabetes) may be presumed to have 
been incurred in service if they become manifested to a 
compensable degree within a specified postservice period of 
time (one year for diabetes).  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  
Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected if manifested in a 
veteran who served in [emphasis added] Vietnam during the 
Vietnam era.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  Veterans diagnosed with an enumerated disease who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  Type II diabetes 
mellitus is an enumerated disorder.  38 C.F.R. § 3.309(e).  
Under 38 C.F.R. § 3.313(a), service in Vietnam includes 
service in the waters offshore, or service in other locations 
if the conditions of service included duty or visitation in 
Vietnam. 

The U.S. Court of Appeals for Veterans Claims has 
specifically found that, in accordance with 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307 and 3.309, a veteran must have 
had actual service in Vietnam during the specified period and 
must have a confirmed diagnosis of a disease specifically 
found to be causally related to herbicide exposure before a 
veteran will be presumed to have been exposed to Agent Orange 
or other herbicides used in Vietnam.  See McCartt v. West, 12 
Vet. App. 164 (1999).  (While McCartt addressed a not well-
grounded determination scenario rendered moot by the VCAA, 
the Court's interpretation of 38 U.S.C.A. § 1116 remains 
valid.) 

The VA General Counsel has determined that 38 C.F.R. 
§ 3.313(a) requires that an individual must have actually 
been present within the boundaries of the Republic.  
Specifically, the General Counsel has concluded that in order 
to establish qualifying service in Vietnam, a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam, and that service on a deep-water naval vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam.  VAOPGCPREC 27-97.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

D. Analysis

It is not in dispute that the veteran now has Type II 
diabetes mellitus.  It is neither alleged, nor shown by the 
record, that diabetes was manifested in service or in the 
veteran's first year postservice; nor is there any medical 
opinion in the record that directly relates the veteran's 
diabetes to service or to any event therein.  Accordingly, 
service connection for such disease on the basis that it 
became manifest in service and persisted, or on a presumptive 
basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309) is not warranted.  Likewise, there 
is no competent (medical) evidence that indicates that the 
veteran's diabetes was either caused or aggravated by any of 
his service connected disabilities.  Consequently, secondary 
service connection for diabetes under 38 C.F.R. § 3.310 is 
also not warranted.

At the present time the veteran's claim seeking service 
connection for his Type II diabetes is premised on an 
allegation of service in Vietnam during the Vietnam era, 
which would warrant presumptive service connection for the 
disease.  The threshold matter that must be considered in 
that regard is whether the veteran ever actually spent any 
time in-country in Vietnam, as alleged.  If he did not, the 
presumptive provisions of 38 U.S.C.A. § 1116 do not apply, 
and the claim must fail.  See McCartt, supra; see also 
VAOPGCPREC 27-97.   

The Board is bound by VA's General Counsel Opinion that 
service on a deep-water naval vessel in waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  See VAOPGCPREC 27-97.  Hence, the 
record must show that his duties involved visitation in 
Vietnam (which he alleges).  Nothing in the current record 
reflects that the veteran ever set foot in Vietnam.  He 
essentially alleges that on his way to duty on the USS Coral 
Sea he spent a night in Vietnam (and that he has 
documentation supporting this allegation).  The RO has 
arranged for exhaustive development in this matter, and 
complete service medical and personnel records have been 
secured and associated with the claims file.  The service 
personnel records shows service aboard the USS Coral Sea, but 
are devoid of any evidence of service in, a night spent in, 
or duty assignments to (orders for) Vietnam.  Furthermore, 
the Naval Historical Center has verified that the USS Coral 
Sea never made a port visit to Vietnam (as the veteran had 
also alleged).  While the veteran stated in December 2003 
that he would submit proof that he was in Vietnam, he has not 
done so, despite being asked to do so.  He did not respond to 
a May 2005 letter requesting specific details and evidence 
regarding his travels in Vietnam.  The veteran's bare 
contention of being in the Republic of Vietnam is obviously 
self-serving, and insufficient to establish such event 
actually occurred.  The Board finds that Vietnam service is 
not shown, and that the veteran is not entitled to the 
presumptive provisions under 38 U.S.C.A. § 1116.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim.  Hence, it must be denied.


ORDER

Service connection for diabetes mellitus, including as 
secondary to Agent Orange exposure is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


